11/26/2019                              Office of1-2
                 Case 4:19-cv-04651 Document      Harris Filed
                                                         County District Clerk - Marilyn
                                                                on 11/26/19              Burgess Page 1 of 33
                                                                                     in TXSD



  HCDistrictclerk.com             RAMIREZ, ALEJANDRA vs. GEOVERA SPECIALTY                                  11/26/2019
                                  INSURANCE COMPANY
                                  Cause: 201959711 CDI: 7   Court: 164

  APPEALS
  No Appeals found.

  COST STATMENTS
  No Cost Statments found.

  TRANSFERS
  No Transfers found.

  POST TRIAL WRITS
  No Post Trial Writs found.

  ABSTRACTS
  No Abstracts found.

  SETTINGS
  No Settings found.

  NOTICES
  No Notices found.

  SUMMARY
   CASE DETAILS                                                   CURRENT PRESIDING JUDGE
   File Date                      8/26/2019                       Court        164th
   Case (Cause) Location          Civil Intake 1st Floor          Address      201 CAROLINE (Floor: 12)
                                                                               HOUSTON, TX 77002
   Case (Cause) Status            Active - Civil
                                                                               Phone:7133686264
   Case (Cause) Type              Insurance
                                                                  JudgeName    ALEXANDRA SMOOTS-THOMAS
   Next/Last Setting Date         N/A
                                                                  Court Type   Civil
   Jury Fee Paid Date             8/26/2019



  ACTIVE PARTIES
  Name                                                 Type                                          Post Attorney
                                                                                                     Jdgm
  RAMIREZ, ALEJANDRA                                   PLAINTIFF - CIVIL                                  WALKER,
                                                                                                          STEPHEN
                                                                                                          ROLFE

  GEOVERA SPECIALTY INSURANCE COMPANY                  DEFENDANT - CIVIL                                  THOMPSON,
                                                                                                          RHONDA
                                                                                                          JOANN
                                                                                                          HARDER

                                                              EXHIBIT 2                                                  1/2
11/26/2019                             Office of1-2
                Case 4:19-cv-04651 Document      Harris Filed
                                                        County District Clerk - Marilyn
                                                               on 11/26/19              Burgess Page 2 of 33
                                                                                   in TXSD


  GEOVERA SPECIALTY INSURANCE COMPANY                     REGISTERED AGENT
  MAY BE SERVED THROUGH ITS GENERAL



  INACTIVE PARTIES
  No inactive parties found.

  JUDGMENT/EVENTS
  Date  Description                                  Order         Post Pgs Volume Filing                            Person
                                                     Signed        Jdgm     /Page Attorney                           Filing
  11/15/2019   ANSWER ORIGINAL PETITION                                    0                THOMPSON,                GEOVERA
                                                                                            RHONDA JOANN             SPECIALTY
                                                                                            HARDER                   INSURANCE
                                                                                                                     COMPANY
  8/26/2019    JURY FEE PAID (TRCP 216)                                    0
  8/26/2019    ORIGINAL PETITION                                           0                WALKER, STEPHEN          RAMIREZ,
                                                                                            ROLFE                    ALEJANDRA



  SERVICES
  Type     Status              Instrument Person            Requested Issued Served Returned Received Tracking Deliver
                                                                                                               To
  CITATION(NON- SERVICE    ORIGINAL           GEOVERA 8/26/2019            8/27/2019                                     73663373   ATTORNEY
  RESIDENT)     ISSUED/IN PETITION            SPECIALTY                                                                             PICK-UP
                POSSESSION                    INSURANCE
                OF SERVING                    COMPANY
                AGENCY                        MAY BE
                                              SERVED
                                              THROUGH
                                              ITS
                                              GENERAL
        1455 OLIVER RD FAIRFIELD CA 94534



  DOCUMENTS
  Number           Document                                                                                      Post Date          Pgs
                                                                                                                 Jdgm
  88136117         Defendant Geovera Specialty Insurance Company's Original Answer                                    11/15/2019    2
  87208645         Civil Process Pick-Up Form                                                                         08/27/2019    1
  86813272         Plaintiffs Original Petition Request for Disclosures Request for Production Interrogatories        08/26/2019    28
                   Request for Admissions and Jury Demand




                                                                                                                                               2/2
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 3 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 4 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 5 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 6 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 7 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 8 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 9 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 10 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 11 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 12 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 13 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 14 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 15 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 16 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 17 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 18 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 19 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 20 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 21 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 22 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 23 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 24 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 25 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 26 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 27 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 28 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 29 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 30 of 33
Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 31 of 33
      Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 32 of 33                              11/15/2019 6:27 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 38553896
                                                                                                         By: Mercedes Ramey
                                                                                                   Filed: 11/15/2019 6:27 PM

                                      CAUSE NO. 2019-59711

ALEJANDRA RAMIREZ,                                §                   IN THE DISTRICT COURT
     Plaintiff,                                   §
                                                  §
vs.                                               §
                                                  §                 164TH JUDICIAL DISTRICT
                                                  §
 GEOVERA SPECIALTY INSURANCE                      §
 COMPANY,                                         §
     Defendant.                                   §                   HARRIS COUNTY, TEXAS


             DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                            ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Defendant GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter
“Defendant”) and file this, its original answer, and would respectfully show as follows:
                                                  I.
                                       ORIGINAL ANSWER

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations contained within Plaintiff’s Original Petition and demands strict proof

thereon by a preponderance of the evidence in accordance with the laws of the State of Texas.

                                                  II.

                                  DEMAND FOR JURY TRIAL

        2.      Defendant demands a trial by jury and believes Plaintiff has tendered the

appropriate fee.

        WHEREFORE, PREMISES CONSIDERED, Defendant GEOVERA SPECIALTY

INSURANCE COMPANY respectfully prays that Plaintiff take nothing on her claims against

Defendant, that Defendant recover its costs herein, and that it receive such other and further

relief, general or special, at law or in equity, to which it may show itself to be justly entitled.




                                                                                                             1
    Case 4:19-cv-04651 Document 1-2 Filed on 11/26/19 in TXSD Page 33 of 33



                                            Respectfully submitted,

                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                            By:     /s/ Rhonda J. Thompson
                                                   Rhonda J. Thompson
                                                   State Bar No. 24029862
                                                   700 N. Pearl Street, 25th Floor
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 871-8200
                                                   Facsimile: (214) 871-8209
                                                  rthompson@thompsoncoe.com

                                                  Of counsel:
                                                  Susan Sparks Usery
                                                  State Bar No. 18880100
                                                  THOMPSON, COE, COUSINS & IRONS, LLP
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8210
                                                  Facsimile: (713) 403-8299
                                                  susery@thompsoncoe.com

                                            ATTORNEYS FOR DEFENDANT
                                            GEOVERA SPECIALTY INSURANCE
                                            COMPANY


                               CERTIFICATE OF SERVICE

        This is to certify that on the 15th day of November, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Stephen R. Walker
Gregory J. Finney
Juan A. Solis
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, Texas 77011
swalker@manuelsolis.com
gfinney@manuelsolis.com
jusolis@manuelsolis.com
Attorneys for Plaintiffs


                                                    /s/ Rhonda J. Thompson_________
                                                    Rhonda J. Thompson




                                                                                               2
